Citation Nr: 0111025	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  92-15 348	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	William Ramirez-Hernandez, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant, the veteran's son and daughter, and a friend 
of the appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.  He died in November 1990.

In December 1990, the appellant filed a claim of entitlement 
to death benefits as the surviving spouse of the veteran.  In 
an administrative decision in April 1991, the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
the appellant should not be recognized as the surviving 
spouse of the veteran for the purpose of receiving VA 
benefits.  The appellant subsequently presented testimony at 
a personal hearing at the RO.  Thereafter, in February 1992, 
the RO issued a decision in which it continued to deny the 
appellant's request to be recognized as the veteran's 
surviving spouse.  The appellant subsequently perfected a 
timely appeal to the Board of Veterans' Appeals (the Board).

In September 1993, the Board denied the appellant's request 
to be recognized as the surviving spouse of the veteran for 
the purpose of receiving VA benefits.  In reaching its 
conclusion, the Board found that the appellant and the 
veteran were divorced in July 1989, and that their subsequent 
cohabitation did not constitute a valid marriage under the 
laws of Puerto Rico.

Thereafter, the appellant filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  During 
the pendency of that appeal, the appellant obtained 
representation from W.R.-H., a private attorney.  In April 
1996, the Court vacated the Board's decision on the basis 
that the Board had failed to allow the appellant an 
opportunity to submit a signed statement indicating that she 
had no knowledge of the legal impediment to marriage pursuant 
to 38 C.F.R. § 3.205(c).  The Court remanded the case so the 
Board could ensure that the appellant was provided with such 
an opportunity.

In February 1997, the Board remanded the veteran's claim to 
the RO for further evidentiary development and for 
readjudication in light of the Court's directives.  In 
February 1997, in compliance with the Board's remand 
instructions, the RO issued a letter to the appellant 
requesting that she submit a signed statement indicating that 
she had no knowledge that her purported common law marriage 
was not recognized as legally binding by the laws of Puerto 
Rico.  The record reflects that the appellant did not respond 
to this request.  Thereafter, in August 1997, the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
continued to deny her claim.  The claims folder was then 
returned to the Board.

In March 1998, the Board again denied the appellant's request 
to be recognized as the surviving spouse of the veteran for 
the purpose of receiving VA benefits.  In reaching its 
conclusion, the Board noted that the RO had provided the 
appellant with an opportunity to a signed statement pursuant 
to 38 C.F.R. § 3.205(c), but that the appellant had failed to 
respond to the RO's request.  Thereafter, the appellant filed 
a timely appeal to the Court.

In September 1999, the appellant's attorney, W.R.-H., filed a 
brief with the Court, in which he asserted that VA had failed 
to provide the appellant with due process rights and right to 
representation because it had failed to issue a copy of all 
correspondence directly to the attorney.  W.R.-H. 
acknowledged that the appellant had failed to respond to a 
letter that VA had issued in August 1996 requesting that she 
specify whether or not he was going to continue representing 
her.  However, W.R.-H. asserted that it should have been 
presumed from her failure to respond that he was in fact 
going to continue representing the appellant before VA.  In 
support of this assertion, the attorney cited to the language 
of the letter from VA, which advised the appellant that 
"[i]f you do not intend to have [the attorney] represent you 
before the Department of Veterans Affairs (VA), please notify 
me within 30 days of this letter."  In addition, W.R.H. also 
asserted that special care should have been taken by VA when 
communicating with the appellant because of her limited 
ability to understand English, and because of her limited 
ability to read and write, even in Spanish.

Thereafter, the VA Office of the General Counsel filed a 
Brief to the Court, in which it asserted that the VA had not 
failed to provide the appellant with due process and that it 
had not deprived her of her right to representation.  In 
essence, the General Counsel noted that VA had taken several 
steps in order to ascertain whether or not the appellant was 
going to continue to be represented by W.R.-H., but that both 
the appellant and the attorney had failed to respond in a 
timely manner to VA's inquiries. 

In July 2000, the Court vacated the Board's decision on the 
basis that W.R.-H.'s contentions had raised several factual 
disputes which had not yet been addressed by the Board.  The 
Court noted that it was the Board's duty, not the Court's, to 
make factual findings in the first instance.  

In reviewing the briefs submitted by both parties, however, 
the Court noted that the appellant's attorney, according to 
the General Counsel, might have been in part responsible for 
the breakdown in communication.  In this regard, the Court 
advised the appellant that it was her responsibility to 
ensure that her attorney is responsive to all reasonable 
requests made by VA.  In the same manner, the Court noted 
that the Secretary of VA has a responsibility to ensure that 
his representatives maintain responsive communications with 
claimants and their representatives.  The case was returned 
to the Board readjudication.



REMAND

As discussed in detail above, the appellant is seeking 
recognition as the surviving spouse of the veteran for the 
purpose of receiving VA death benefits.  She acknowledges 
obtaining a divorce from the veteran in July 1989, but 
contends she only did so under duress and that they continued 
to live together as husband and wife in a common law marriage 
until his death in November 1990.

The procedural history of this case has been set forth in 
some detail above.  In its July 2000 decision, the Court 
remanded this case in order for the Board to consider a 
factual dispute over due process which was initially 
presented in briefs to the Court.

As will be discussed below, since the Court's July 2000 
decision and the return of the claims folder to the Board, 
additional evidence has been received, without waiver of RO 
review.  In addition, subsequent to the Court's decision, the 
Veterans Claims Assistance Act of 2000 [VCAA], which places 
additional due process responsibilities on VA, was enacted.  
Particularly in light of past allegations made by the 
appellant's attorney concerning alleged due process 
violations at the RO level, the Board believes that it is 
obligated to return this case to the RO for consideration of 
the additional evidence.  In so doing, the Board wishes to 
make it clear that it has made no determination concerning 
any of the matters referred to in the Court's decision.

38 C.F.R. § 20.1304 

Under 38 C.F.R. § 20.1304 (2000), additional evidence may be 
submitted directly to the Board during the period of 90 days 
following the mailing of notice that an appeal has been 
certified to the Board for appellate review and the appellate 
record has been transferred to the Board.  Any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this section 
must be referred to the agency of original jurisdiction for 
review and preparation of a SSOC unless this procedural right 
is waived by the appellant or representative or unless the 
Board determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).

The Board notes that in February 1997, it remanded the 
veteran's case to the RO for compliance with directives that 
were specified by the Court in its April 1996 decision.  As 
noted above, the Board instructed the RO to provide the 
appellant with an opportunity to submit a signed statement 
pursuant to 38 C.F.R. § 3.205(c), indicating that she had no 
knowledge that there was any legal impediment to her marriage 
with the veteran.  Because the appellant failed to respond to 
this request, the Board continued to deny her claim.

In September 2000, following the Court's most recent remand 
of this case, the Board issued a letter to the appellant's 
attorney, W.R.-H., advising him that they had a period of 90 
days in which to submit any additional evidence or argument 
in support of her claim.  In this letter, W.R.-H. was further 
advised that if he wished for the Board to consider any such 
evidence without first referring it to the RO for initial 
consideration, either he or the appellant must include a 
waiver of initial RO consideration pursuant to 38 C.F.R. 
§ 20.1304(c).  

In December 2000, within 90 days of the Board's letter, the 
appellant submitted a signed statement in which she indicated 
that she had no knowledge that her purported common law 
marriage to the veteran was not recognized as legally binding 
by the laws of Puerto Rico.  The Board finds this evidence to 
be relevant to the issue on appeal.  Because the RO has not 
considered this evidence, and because neither the appellant 
nor her attorney submitted a waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304, the Board 
believes that a remand is appropriate in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c).

The VCAA

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A]. 

Accordingly, this case is remanded for the following actions:

The RO should review all of the evidence 
of record, including any evidence that 
has been received since the August 1997 
SSOC.  If, after reviewing this evidence, 
the RO determines that any additional 
development is warranted, the RO should 
undertake such development as it deems 
necessary, taking into consideration the 
provisions of the VCAA.  Once such 
development has been completed, the RO 
should readjudicate the appellant's 
claim.  If the RO's decision remains 
unfavorable, the RO should issue a SSOC 
and the appellant and her attorney should 
be afforded time in which to respond.  
The claims folder should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



